738 N.W.2d 224 (2007)
AMERISURE, INC., Plaintiff/Counter-Defendant-Appellee,
v.
Anthony Steven BRENNAN, Defendant/Cross-Defendant-Appellee, and
Corporate Auto Resource Specialists, a/k/a Ken Tompor Auto Broker and Leasing Ltd., Defendant-Appellant, and
Allmerica Financial Corporation and Citizens Insurance Company of America, Defendants/Counter-Plaintiffs/Cross-Plaintiffs-Appellees, and
Paul Schoenemann, Intervening Plaintiff-Appellee.
Docket No. 133061. COA No. 270736.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.